DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

2.	Claims 1-40 are pending in the instant application.  Claims 1-26 and 30-32 have been withdrawn from further consideration as being drawn to a nonelected invention

3.	Claims 27-29 and 33-40 and alpha-dioxygenase are under consideration in this Office Action. 


Improper Markush Grouping Rejection
4.	Claims 27-29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural 
In claim 27 the Markush grouping of (i) alpha-dioxygenases and UFA heme-dioxygenases; (ii) hydroperoxy fatty acid producing enzymes selected from the group consisting of lipoxygenases and UFA heme-dioxygenases; and hydroperoxy fatty acid converting enzymes selected from the group consisting of cyclooxygenases (EC 1.14.99.1), allene oxide synthases (EC 4.2.1.92), hydroperoxide isomerases (EC 4.2.1.92, EC 5.3.99.1, EC 5.4.4.5, EC 5.4.4.6), hydroperoxide lyases (EC 4.2.1.92), hydroperoxide dehydratases (EC 4.2.1.92), divinyl ether synthases (EC 4.2.1.121, EC 4.2.1.B8, EC 4.2.1.B9), 9,12-octadecadienoate 8-hydroperoxide 8R-isomerases (EC 5.4.4.5), 9,12-octadecadienoate 8-hydroperoxide 8S-isomerases (EC 5.4.4.6), 7,10-hydroperoxide diol synthases, epoxy alcohol synthases, and mixtures thereof; wherein said hydroperoxy fatty acid converting enzymes are capable of transforming the reaction product of said hydroperoxy fatty acid producing enzymes; (iii) multi-domain enzymes comprising a hydroperoxy fatty acid domain comprising a heme-dioxygenase or lipoxygenase domain and a hydroperoxy fatty acid converting domain selected from the group consisting of allene oxide synthase domain, epoxy alcohol synthase domain, hydroperoxide lyase domain, and hydroperoxide isomerase domain; (iv) hydroxy fatty acid producing enzymes selected from the group consisting of peroxygenase, fatty acid hydratases, and mixtures thereof; and (v) mixtures thereof is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the enzymes have no common structure and have different chemical and biological properties including different substrate requirements, biological activities, and enzymatic activities. 
In claim 28 the Markush grouping of hydroperoxy fatty acid producing enzyme selected from the group consisting of linoleate 8R- dioxygenases, linolenate 9R-lipoxygenases (EC 1.13.11.61), linoleate 9S-lipoxygenases (EC 1.13.11.58), linoleate 1OR-dioxygenases, oleate IOS-dioxygenases, linoleate IOS- dioxygenases, linoleate 11-lipoxygenases (EC 1.13.11.45), linoleate 13S-lipoxygenases (EC 1.13.11.12), linoleate 9/13-lipoxygenases (EC 1.13.11.B6), arachidonate 5-lipoxygenases (EC 1.13.11.34), arachidonate 8- lipoxygenases (EC 1.13.11.40), arachidonate 12-lipoxygenases (E.C. 1.13.11.31), arachidonate 15-lipoxygenase (EC 1.13.11.33), alpha-dioxygenases, and mixtures thereof is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the 
In claim 29 the Markush grouping of hydroperoxy fatty acid producing enzyme is selected from the group consisting of linoleate 8R-dioxygenases, linolenate 9R-lipoxygenases (EC 1.13.11.61), linoleate 9S- lipoxygenases (EC 1.13.11.58), linoleate 1OR-dioxygenases, linoleate 1OS-dioxygenases, alpha-dioxygenases, and mixtures thereof is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the enzymes have no common structure and have different chemical and biological properties including different substrate requirements, biological activities, and enzymatic activities.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

6.	Claims 27-29 and 33-40 stand rejected under 35 U.S.C. 103 as being unpatentable over 
US20170321161 (11/09/2017; reference of record) in view of US20030166485 (09/04/2003; PTO 892), Hamberg et al. ("Fatty acid alpha-dioxygenases", Prostaglandins & other Lipid Mediators 68-69, 2002, pgs 363-374; IDS filed 04/17/2019), US20100080787 (04/01/2010; reference of record), Hamberg et al. (Biochem Biophys Res Commun. 2005 Dec 9;338(1):169-74; reference of record), US20150005223 (01/01/2015; reference of record).
The arguments filed 02/11/2021 have been considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  Although the arguments state that the present invention seeks to solve the problem of providing a consumer product composition with improved cleaning and/or sudsing performance in the presence of greasy soils that can comprise both saturated and unsaturated fatty acids and that the that compositions comprising alpha- dioxygenases can convert both saturated and unsaturated fatty acids to their corresponding 2-hydroperoxy fatty acids via stereoselective deoxygenation, the claims have not been limited to a consumer product composition with improved cleaning and/or sudsing performance in the presence of greasy soils that can comprise both saturated and unsaturated fatty acids and that the that compositions comprising alpha-dioxygenases can convert both saturated and unsaturated fatty acids to their corresponding 2-hydroperoxy fatty acids via stereoselective deoxygenation.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument that the prior art does not provide teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings or to combine prior art reference teachings to arrive at the claimed invention, according to MPEP 2144 it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art 
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

US20170321161 teaches that it has been found that some types of soil, in particular greasy soils, act as a foam suppressor, triggering consumers to replace the product more frequently than is necessary, and there is a need to provide detergent compositions having good suds longevity even in the presence of oily or fatty soils such as vegetable oils including but not limited to olive oil, palm oil and/or coconut oil, and which at the same time provide good soil removal (see paragraph [0006]).  US20170321161 teaches detergent compositions including manual dish-washing compositions for use in a method of cleaning surfaces comprising a fatty acid-transforming enzyme to impart suds longevity in a washing process.  US20170321161 teaches that the phrase "cleaning composition," "detergent composition," or "detergent or cleaning composition" are used interchangeably herein to refer to compositions and formulations designed for cleaning soiled articles (see paragraph [0015]).  US20030166485 teach detergent 
In view of the all of the reference teachings one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify and/or combine the reference teachings to make the claimed invention by adding the alpha-dioxygenase of Hamberg et al.; anionic, nonionic, and/or cationic surfactant of US20170321161; decyl glucoside of US20150005223; and enzyme stabilizer of US20170321161 to the detergent composition of US20170321161, where the detergent composition is free of sulfate surfactant, in order to obtain detergent composition free of sulfate surfactant comprising the fatty acid transforming enzyme alpha-dioxygenase of Hamberg et al. which can be used for cleaning surfaces comprising fatty acids and to impart suds longevity in a washing process as taught by US20170321161.  The combination of the reference teachings results in a detergent composition that comprises alpha-dioxygenase which would convert both saturated and unsaturated fatty acids to their corresponding 2-hydroperoxy fatty acids via stereoselective deoxygenation.  The previously cited reference of Hamberg et al. teach that alpha-dioxygenases constitute a family of fatty acid-metabolizing enzymes which catalyze the initial step of the alpha-oxidation of fatty acids.  Hence, the claimed invention as a whole is prima facie obvious.

The reference teachings and rejection have been restated below.
US20170321161 teaches detergent compositions including manual dish-washing compositions for use in a method of cleaning surfaces comprising a fatty acid-transforming enzyme to impart suds longevity in a washing process where the fatty acid transforming enzyme is selected from the group consisting of oleate hydratase, fatty acid lipoxygenase, fatty acid peroxygenase and/or fatty acid decarboxylase enzymes, and mixtures thereof.  US20170321161 teaches that the compositions have goods suds longevity even in the presence of vegetable oils such as olive oil, palm or coconut oil and they comprise 1-60 wt% of a surfactant system wherein said surfactant system comprises an amphoteric and/or a zwitterionic surfactant and further comprises an anionic surfactant.  US20170321161 teaches that the detergent composition 

US20030166485 teach detergent composition comprising a saturated or unsaturated surfactant, and an enzyme for enzymatically hydrolysing a fat including a lipase selected from the group consisting of Lipolase, Lipolase ultra, LipoPrime, Lipomax, Lipex, Liposam, and lipase from Mucor Miehei (see entire publication and claims especially claims 1-18, and paragraphs [0010] - [0013], [0021], [0022], [0058], [0059], [0072] - [0084], [0090], [0095] - [0097]).  

Hamberg et al. teaches the biochemistry, molecular biology and functionality of alpha dioxygenases from tobacco, Arabidopsis, cucumber, pea, rice and algae where alpha-dioxygenase
has emerged as a third group of fatty acid dioxygenases along with lipoxygenases and endoperoxide synthases (see entire publication and abstract especially pages 364-73).

US20100080787 teaches cosmetic or dermopharmaceutical composition including shampoo comprising an enzyme which can be selected to be a lipoxygenase (see entire 

Hamberg et al. teach that alpha-dioxygenases constitute a family of fatty acid-metabolizing enzymes recently discovered in plants including tobacco, Arabidopsis, cucumber, and rice.  Hamberg et al. teach that members of this family of enzymes catalyze the initial step of the alpha-oxidation of fatty acids and may additionally be involved in plant defensive reaction against bacteria and other pathogens.  See entire publication and abstract especially Catalytic properties of a-dioxygenases section, Biological roles of a-dioxygenases section, Figs. 1-3, and pages 169-173.

US20150005223 teaches a compliant personal care composition, comprising: a granular personal care composition, comprising i) from about 20% to about 80%, by weight of the composition, of a surfactant; and ii) from about 3% to about 40%, by weight of the composition, of a water insoluble hygroscopic fiber, fine, or filament; wherein the composition is granular before a first simulated use and has a compliance value of about 0.01 kg/mm to about 1.5 kg/mm after 2 simulated uses.  US20150005223 teaches that the surfactant comprises isethionate, cocoamide monoethanolamine, cocoamidopropyl betaine, decyl glucoside, lauryl glucoside, an alkyl sufate, or a combination thereof.  See entire publication and abstract especially claims 1-8 and 16, and paragraphs [0061]-[0065].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by adding the alpha-dioxygenase of Hamberg et al.; anionic, nonionic, and/or cationic surfactant of US20170321161; decyl glucoside of US20150005223; and enzyme stabilizer of US20170321161 to the detergent composition of US20170321161, where the detergent composition is free of sulfate surfactant.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain detergent composition free of sulfate surfactant comprising the fatty acid transforming enzyme alpha-dioxygenase of Hamberg et al. which can be used for cleaning surfaces comprising fatty acids.  It would have been obvious to adjust the amount of surfactant in .



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 27-29 and 33-40 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending application Serial No. 16188637 in view of US20170321161 (11/09/2017; reference of record), US20030166485 (09/04/2003; reference of record), Hamberg et al. ("Fatty acid alpha-dioxygenases", Prostaglandins & other Lipid Mediators 68-69, 2002, pgs 363-374; IDS filed 04/17/2019), US20100080787 (04/01/2010; reference of record), Hamberg et al. (Biochem 

The claims and/or the specification of the copending application teach a detergent composition comprising: a) one or more hydroperoxy fatty acid producing enzyme capable of converting one or more fatty acids into one or more hydroperoxy fatty acids, wherein the hydroperoxy fatty acid producing enzymes are selected from the group consisting of oleate lipoxygenases, linoleate lipoxygenases, arachidonate lipoxygenases, and mixtures thereof; b) one or more hydroperoxy fatty acid converting enzyme capable of converting said hydroperoxy fatty acids into one or more derivatives of hydroperoxy fatty acids, wherein the hydroperoxy fatty acid converting enzymes are selected from the group consisting of cyclooxygenases (EC 1.14.99.1), allene oxide synthases (EC 4.2.1.92), hydroperoxide isomerases (EC 4.2.1.92, EC 5.3.99.1, EC 5.4.4.5, EC 5.4.4.6), hydroperoxide lyases (EC 4.2.1.92), hydroperoxide dehydratases (EC 4.2.1.92), divinyl ether synthases (EC 4.2.1.121, EC 4.2.1.B8, EC 4.2.1.B9), 9,12-octadecadienoate 8- hydroperoxide 8R-isomerases (EC 5.4.4.5), 9,12-octadecadienoate 8-hydroperoxide 8S-isomerases (EC 5.4.4.6), 7,10-hydroperoxide diol synthases, epoxy alcohol synthases, and mixtures therefore; and c) a surfactant system.
	
The teachings of all of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by adding the alpha-dioxygenase of Hamberg et al.; anionic, nonionic, and/or cationic surfactant of US20170321161; decyl glucoside of US20150005223; and enzyme stabilizer of US20170321161 to the composition of the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


9.	Claims 27-29 and 33-40 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending application Serial No. 16188615 in view of US20170321161 (11/09/2017; reference of record), US20030166485 (09/04/2003; reference of record), Hamberg et al. ("Fatty acid alpha-dioxygenases", Prostaglandins & other Lipid Mediators 68-69, 2002, pgs 363-374; IDS filed 04/17/2019), US20100080787 (04/01/2010; reference of record), Hamberg et al. (Biochem Biophys Res Commun. 2005 Dec 9;338(1):169-74; reference of record), US20150005223 (01/01/2015; reference of record).    Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  Applicant’s request filed 02/11/2021 to hold the rejection on abeyance is acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for the reasons of record.

The claims and/or the specification of the copending application teach a detergent composition comprising: a) one or more diol synthases capable of converting one or more unsaturated fatty acids into one or more oxylipins; and b) a surfactant system comprising: i) one or more anionic surfactants; and ii) one or more co-surfactants selected from the group consisting of amphoteric surfactant, zwitterionic surfactant, and mixtures thereof; wherein the weight ratio of the anionic surfactants to the co-surfactants is less than about 9:1; wherein the detergent composition is a liquid manual dishwashing detergent composition.	

The teachings of all of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by adding the alpha-dioxygenase of Hamberg et al.; anionic, nonionic, and/or cationic surfactant of US20170321161; decyl glucoside of US20150005223; and enzyme stabilizer of US20170321161 to the composition of the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


10.	Claims 27-29 and 33-40 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending application Serial No. 16188624 in view of US20170321161 (11/09/2017; reference of record), US20030166485 (09/04/2003; reference of record), Hamberg et al. ("Fatty acid alpha-dioxygenases", Prostaglandins & other Lipid Mediators 68-69, 2002, pgs 363-374; IDS filed 04/17/2019), US20100080787 (04/01/2010; reference of record), Hamberg et al. (Biochem Biophys Res Commun. 2005 Dec 9;338(1):169-74; reference of record), US20150005223 (01/01/2015; reference of record).    Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  Applicant’s request filed 02/11/2021 to hold the rejection on abeyance is acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for the reasons of record.

The claims and/or the specification of the copending application teach a liquid detergent composition comprising: a) one or more hydroperoxy fatty acid producing enzymes selected from the group consisting of arachidonate lipoxygenases, alpha-dioxygenases, and mixtures thereof; b) a surfactant system comprising one or more anionic surfactants and one or more co- surfactants selected from the group consisting of amphoteric surfactant, zwitterionic surfactant, and mixtures thereof, wherein the weight ratio of the anionic surfactants to the co-surfactants is less than about 9:1; and c) from about 30 wt% to about 95 wt% by weight of the composition, of water.

The teachings of all of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by adding the alpha-dioxygenase of Hamberg et al.; anionic, nonionic, and/or cationic surfactant of US20170321161; decyl glucoside of US20150005223; and enzyme stabilizer of US20170321161 to the composition of the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652